
      
        FEDERAL MARITIME COMMISSION
        46 CFR Parts 502 and 515
        [Docket No. 19-04]
        RIN 3072-AC75
        Hearing Procedures Governing the Denial, Revocation, or Suspension of an OTI License
        Correction
        In proposed rule document 2019-18742 beginning on page 45934 in the issue of Tuesday, September 3, 2019, make the following correction:
        The heading should read as set forth above.
        
      
      [FR Doc. C1-2019-18742 Filed 9-13-19; 8:45 am]
       BILLING CODE 1301-00-D
    
  